441 F.2d 1151
UNITED STATES of America, Plaintiff-Appellee,v.Arthur Allen SHOCKLEY, Defendant-Appellant.
No. 26569.
United States Court of Appeals, Ninth Circuit.
April 29, 1971.

Arthur S. Langlie (argued), of Langlie & Praeger, Seattle, Wash., for appellant.
Charles Pinnell (argued), Asst U.S. Atty., Stan Pitkin, U.S. Atty., Seattle, Wash., for appellee.
Before MERRILL, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Shockley appeals from his conviction for conspiracy (18 U.S.C. 371) to manufacture and to dispense methamphetamine in violation of 21 U.S.C. 331(q), 360a.


2
He contends that the declarations of a coconspirator were admitted before independent evidence had been received tending to prove the existence of the conspiracy.  The coort did not abuse its discretion in admitting the evidence because there was ample proof of the existence of the conspiracy before the challenged statements were offered.


3
He also argues that the court erred in certain of its instructions to the jury.  We have examined the challenged instructions in context, and we have concluded that, taken as a whole, there was no prejudicial error.  Indeed, some of the instructions concerning Shockley's participation in the conspiracy were more favorable to him than the law requires.  (See, e.g., White v. United States (9th Cir. 1968) 394 F.2d 49, 54; Carbo v. United States (9th Cir. 1963) 314 F.2d 718, 735-736, cert. denied Sica v. United States, (1964) 377 U.S. 953, 84 S.Ct. 1626, 12 L.Ed.2d 498).


4
We have examined the record to ascertain the merit of his charge that the district court improperly commented during the trial.  We cannot say that the court's comments were prejudicial to Shockley.


5
Finally, we reject Shockley's claim that the evidence was insufficient to support the guilty verdict.  (See United States v. Nelson (9th Cir. 1969) 419 F.2d 1237.)


6
The judgment is affirmed.